Title: To Benjamin Franklin from Henry Coder, 27 May 1777
From: Coder, Henry
To: Franklin, Benjamin


Monsieur
Paris ce 27e may 1777
Je prends la liberté de vous envoiér le surplus des modeles que m. dubourg, avoit cru pouvoir vous portér hier a passi, ainsi que la notte si jointe; vous verés Monsieur par le billet que je vients de rescevoir, le facheux etat de mdme. dubourg, que je crois sans ressoursse. Je verai M. bayar cet apres midi, et comme il seroit apropos de l’abouchér avec vous et Mr. deaene, je viendrai ce soir a passi ou demain du grand matin scavoir quelles sont vos intentions a ce sujet a moins que vous ne me les fassiés conoitre par le porteur, qui est un homme sur. Je suis avec veneration Monsieur votre tres humble et tres obeissent scerviteur
Codercapitaine d’infenteriehotel d’angletere rue de seinefb St germainM. franklin passi
